THE STATE OF SOUTH CAROLINA
                       In The Supreme Court

            In the Matter of William Gary White, III, Respondent.

            Appellate Case No. 2021-000029


                              Opinion No. 28038
                  Submitted June 3, 2021 – Filed June 23, 2021


                          DEFINITE SUSPENSION


            Disciplinary Counsel John S. Nichols and Deputy
            Disciplinary Counsel Carey Taylor Markel, both of
            Columbia, for the Office of Disciplinary Counsel.

            William Gary White, III, of Leesville, Pro Se.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct, consents to
the imposition of any sanction contained in Rule 7(b), RLDE, Rule 413, SCACR,
and agrees to pay the costs incurred by ODC and the Commission on Lawyer
Conduct (Commission) in investigating and prosecuting this matter. We accept the
Agreement and suspend Respondent from the practice of law in this state for three
years.

                                        I.

                                    Matter A

On March 7, 2011, Respondent filed a summons and complaint in state court on
behalf of Client A. Respondent did not serve the summons and complaint on
behalf of his client. On that same date, this Court suspended Respondent from the
practice of law in this state for a period of ninety days. In re White, 391 S.C. 581,
707 S.E.2d 411 (2011). On March 11, 2011, this Court appointed Ian McVey to
serve as an attorney to protect the interests of Respondent's clients, including
assuming responsibility for Respondent's client files. In this role, McVey
discovered that Client A had written three letters to Respondent on April 12, 2011,
April 19, 2011, and April 20, 2011.

On April 27, 2011, McVey wrote to Client A, informing him of Respondent's
suspension and that Respondent therefore could not represent Client A. McVey
also informed Client A that he would file a motion to stay the proceedings in the
lawsuit Respondent had filed on Client A's behalf. On May 11, 2011, McVey filed
a motion requesting that the circuit court stay the pending action until it could be
"transferred to other counsel or the end of [Respondent's] suspension whichever
comes first." At the time of Respondent's suspension, Client A was incarcerated.

On June 11, 2011, Respondent was reinstated to the practice of law in this state and
thereafter remained counsel of record for Client A. Over a year and a half after
Respondent was reinstated to the practice of law, he had taken no further action on
behalf of Client A in the prosecution of Client A's case. Indeed, Respondent failed
to serve the summons and complaint or prosecute Client A's case. On December 4,
2012, the circuit court dismissed the lawsuit with prejudice pursuant to Rule 5(d),
SCRCP, stating "over a year and a half after [Respondent's] suspension ended, it
appears that no further action has been taken towards the prosecution of this
action."

Respondent admits his conduct in this matter violated the following Rules of
Professional Conduct in Rule 407, SCACR: Rule 1.3 (diligence) and Rule 1.4
(communication).

                                     Matter B

In September 2013, Respondent secured the court-reporting services of Southern
Reporting, Inc., for four depositions. Southern Reporting produced and delivered
the transcripts Respondent requested. On September 12, 2013, Southern Reporting
invoiced Respondent for its deposition services in the amount of $752.95.
Respondent did not remit payment. After multiple inquiries from Southern
Reporting requesting that Respondent pay the invoices, Respondent emailed
Southern Reporting on February 5, 2014, stating "I [will] start getting you caught
up." On April 3, 2014, Southern Reporting submitted a complaint to ODC
regarding Respondent's failure to pay for its services. Respondent did not pay
Southern Reporting for its services until June 2015.

Respondent admits his conduct in this matter violated the following Rules of
Professional Conduct in Rule 407, SCACR: Rule 4.4 (respect for rights of third
persons) and Rule 8.4(e) (conduct prejudicial to the administration of justice).

                                     Matter C

Respondent represented Client C as a plaintiff in a lawsuit in federal court. The
defendants in the lawsuit served written discovery requests on Respondent;
however, Respondent provided only partial and incomplete responses and failed to
complete standard interrogatories required by the local civil rules. Additionally,
Respondent and his client failed to appear at Client C's duly noticed deposition.
Thereafter, the defendants in the lawsuit moved to dismiss the action based on
Respondent's failure to comply with the discovery rules. In his response to the
motion to dismiss, Respondent referred to himself as a "semi-retired attorney with
no staff or resources." The federal court denied the motion to dismiss and ordered
Respondent to pay $3,015 of the defendants' legal fees as a sanction for
Respondent's failure to comply with the court's discovery rules. This sum was
payable within thirty days. Respondent did not move to reconsider or modify the
order sanctioning him.

Respondent failed to pay the sum ordered, and the defendants again moved to
dismiss. At the hearing, Respondent admitted he violated the sanctions order and
had not represented his client competently but offered no substantive explanation
for his repeated failure to adhere to court rules. Respondent requested a payment
plan, and the case was permitted to proceed. However, several months later, the
federal court granted summary judgment in favor of the defendants. Notably, the
evidence Respondent cited in opposition to the motion for summary judgment
could not be considered because Respondent had not disclosed it in discovery.

Respondent admits his conduct in this matter violated the following Rules of
Professional Conduct in Rule 407, SCACR: Rule 1.1 (competence); Rule 1.3
(diligence); Rule 3.4(c) (knowingly disobeying an obligation under the rules of a
tribunal); Rule 3.4(d) (failing to make reasonable efforts to comply with a legally
proper discovery request); Rule 8.4(a) (violating the Rules of Professional
Conduct); and Rule 8.4(e) (conduct prejudicial to the administration of justice.)
                                         II.

Respondent admits his conduct constitutes grounds for discipline under the
following Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR: Rule
7(a)(1) (violation of the Rules of Professional Conduct); Rule 7(a)(5) conduct
tending to pollute the administration of justice); and 7(a)(7) (willful violation of a
valid court order). Respondent also agrees that within thirty days of the imposition
of discipline, he will pay the costs incurred in the investigation and prosecution of
this matter by ODC and the Commission.

In terms of the appropriate sanction, we note Respondent's disciplinary history
includes three published opinions from this Court. See In re White, 391 S.C. 581,
707 S.E.2d 411 (2011) (imposing a ninety-day definite suspension and citing Rule
1.1 (competence), Rule 4.4 (respect for rights of third persons), and Rule 8.4(e)
(conduct prejudicial to the administration of justice), RPC, Rule 407, SCACR); In
re White, 378 S.C. 333, 663 S.E.2d 21 (2008) (imposing a six-month definite
suspension citing Rule 1.1 (competence), Rule 1.2 (consulting with client and
abiding by client's decisions), Rule 1.4 (communication), Rule 1.5 (properly
concluding contingent fee matters), Rule 1.15 (safeguarding client property and
rendering full accounting regarding client property), Rule 8.4(d) (conduct
involving dishonesty), and Rule 8.4(e) (conduct prejudicial to the administration of
justice), RPC, Rule 407, SCACR); and In re White, 328 S.C. 88, 492 S.E.2d 82
(1997) (publicly reprimanding Respondent for violating Rule 1.15(a) (comingling
funds), Rule 1.16(d) (persistent refusal to return client file at the conclusion of
representation), and Rule 3.5 (ex parte communication with the court), RPC, Rule
407, SCACR).

Respondent also received an admonition in 2001 citing Rule 1.1 (competence),
Rule 1.3 (diligence), Rule 1.4 (communication), Rule 3.1 (frivolous proceeding),
Rule 3.2 (expediting litigation), Rule 3.4 (fairness to opposing party and counsel),
and Rule 5.3 (responsibilities regarding non-lawyer assistants), RPC, Rule 407,
SCACR. See Rule 7(b)(4), RLDE, Rule 413, SCACR ("[A]n admonition may be
used in subsequent proceedings as evidence of misconduct solely upon the issue of
sanction to be imposed."). Additionally, from 1998 to 2012, Respondent received
four letters of caution citing various Rules of Professional Conduct, Rule 407,
SCACR, including Rule 1.3 (diligence), Rule 1.4 (communication), and Rule 8.4
(misconduct), all of which are implicated in the current matter. See Rule 2(s),
RLDE, Rule 413, SCACR (a letter of caution may be considered in a subsequent
disciplinary proceeding against the lawyer if the caution or warning contained
therein is relevant to the misconduct alleged in the proceedings).

                                        III.

In light of Respondent's lengthy disciplinary history and pattern of misconduct, we
find a three-year definite suspension is appropriate. We accept the Agreement and
suspend Respondent from the practice of law in this state for a period of three
years. Within fifteen days of the date of this opinion, Respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30,
RLDE, Rule 413, SCACR. Within thirty days of the date of this opinion,
Respondent shall pay the costs incurred in the investigation and prosecution of this
matter by ODC and the Commission.

DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.